Filed 12/5/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 222







State of North Dakota, 		Plaintiff and Appellee



v.



Francis Robert Ochiti, 		Defendant and Appellant







No. 20150273







Appeal from the District Court of Cass County, East Central  Judicial District, the Honorable Steven E. McCullough, Judge.



AFFIRMED.



Per Curiam.



Tristan J. Van de Streek, Cass County Courthouse, P.O. Box 2806, Fargo, ND 58108-2806; for plaintiff and appellee; on brief..



Francis R. Ochiti, self-represented, 1800 48th Ave. SW, Bismarck, ND 58506; on brief.

State v. Ochiti

No. 20150273



Per Curiam.

[¶1]	
Francis Ochiti appeals from a judgment entered after a jury found him guilty of conspiracy to commit robbery.  Ochiti, self-represented, argues the district court erred in admitting evidence from a search warrant.  We summarily affirm under N.D.R.App.P. 35.1(a)(7), concluding Ochiti’s objection to the search warrant cannot be raised for the first time on appeal.  
State v. Zahn
, 2007 ND 2, ¶ 6, 725 N.W.2d 894. 

[¶2]	
Ochiti argues the district court erred by not acting on his motion for a new trial, in admitting video evidence and by not allowing him to compel and confront certain witnesses.  We conclude the district court did not abuse its discretion and summarily affirm under N.D.R.App.P. 35.1(a)(4).

[¶3]	
Ochiti argues outrageous government conduct requires reversal of his conviction and his counsel was ineffective.  We conclude these issues are inadequately briefed to permit meaningful consideration.  
See
 
Smestad v. Harris
, 2011 ND 91, ¶ 5, 796 N.W.2d 662. 

[¶4]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom